LETTS, Judge,
specially concurring.
Obviously, the trial court imputed undisclosed income to the husband when it found that he “had made numerous payments of household expenses through his business” and therefore had the ability to make the ordered payments despite the conclusion that the obligations imposed on him “will approximately equal [his] entire income.” Such an imputation would normally be a finding of fact which we could not disturb. However, after much reflection, I cannot fault the majority for its decision to reverse because the record does not reflect how the husband will be able to perform. Perhaps his ability to do so can be demonstrated upon remand. I must confess, however, that I have been on the razor’s edge of a dissent in this case.